Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 12, 2018

                                      No. 04-18-00440-CR

                                   Ronald GUILLORY, JR.,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 1991CR4522
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER

        Appellant filed a notice of appeal in which he provides he is appealing an order signed on
May 4, 1992. The clerk’s record contains an order altering and amending the conditions of
probation signed on September 3, 1992. This court does not have jurisdiction to consider an
appeal from an order altering or modifying community supervision conditions. Davis v.
State, 195 S.W.3d 708, 710 (Tex. Crim. App. 2006) (“There is no legislative authority for
entertaining a direct appeal from an order modifying the conditions of community supervision.”);
Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Quaglia v. State, 906 S.W.2d 112,
113 (Tex. App.—San Antonio 1995, no pet.).

       In addition, the notice of appeal—filed on June 25, 2018—is untimely. See TEX. R. APP.
P. 26.2(a). Absent a timely notice of appeal, this court lacks jurisdiction over the appeal. See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam); Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996).

       It is therefore ORDERED that appellant show cause why this appeal should not be
dismissed for want of jurisdiction by August 13, 2018.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court